EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Gil on 3/9/2021.
The application has been amended as follows: 
Cancel claims 2-17, 19 and 21-22.
In claim 20 line 7 remove “its”.
Add new claims 23-27 as shown below.

Claim 23 (New) The engine as claimed in any one of the preceding claims 1, 18 and 20 further comprising 
a control valve and/or a pump, 
wherein the injector is configured to instead of directing part of the flow of liquid to the boiler, to direct that flow of liquid to the control valve and/or pump and 
the control valve and/or pump is configured to direct a flow of liquid to the inlet of the boiler, the control valve and/or pump also controlling the amount of liquid flowing into the boiler.

Claim 24 (New) The engine of claim 23 further comprising another heat exchanger,
wherein the bypass and/or control valve is configured to direct the flow of liquid to the inlet of the additional heat exchanger and the additional heat exchanger is configured to direct a flow of liquid to the inlet of the steam injector.

Claim 25 (New) The engine as claimed in any one of the preceding claims 1, 18 and 20 further comprising 
a bypass and/or control valve, wherein the injector is configured to direct an additional part of the flow of liquid from the outlet of the injector to the bypass and/or control valve and 
the bypass and/or control valve is configured to direct a flow of liquid to the inlet of the injector, the control valve (if present) also controlling the amount of flow passing through it.

Claim 26 (New) The engine as claimed in any one of the preceding claims 1, 18 and 20 further comprising 
a bypass and/or control valve, wherein the injector is configured to direct an additional part of the flow of liquid from the outlet of the injector to the bypass and/or control valve and 
the bypass and/or control valve is configured to direct a flow of liquid to the inlet of the heat exchanger, the control valve (if present) also controlling the amount of flow passing through it.

Claim 27 (New) The engine as claimed in any one of the preceding claims 1, 18 and 20 further comprising 
a bypass and/or control valve, wherein the turbine is configured to direct an additional part of the flow of liquid from the outlet of the turbine to the bypass and/or control valve and 
the bypass and/or control valve is configured to direct a flow of liquid to the inlet of the injector, the control valve (if present) also controlling the amount of flow passing through it.


The following is an examiner’s statement of reasons for allowance:
Claim 1, the injector that sends part of its outlet flow of liquid back to the boiler. The turbine sending its outflow to a heat exchanger that in turn sends its outflow to the inlet of the injector.
 Claim 18, the turbine sending its part of its outflow to a heat exchanger that in turn sends its outflow to the inlet of the injector. 
Claim 20, the turbine directs its outflow to the heat exchanger, which in turn sends part of its flow to the injector inlet.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649